DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5-6, 8-10 and 13-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oh et al. (US 20160197196).

    PNG
    media_image1.png
    281
    772
    media_image1.png
    Greyscale

Regard to claim 1, Oh et al. disclose a display device, comprising: 
a substrate 105 having thereon an active area [FIG. 2 is a cross-sectional view taken along the line II-II'' of FIG. 1] where a plurality of subpixels [the pixel electrode 195] are disposed and a non-active area positioned adjacent to the active area [the connection electrode 190 and the bridge electrode 193 disposed in the non-display region. FIG. 2 is a cross-sectional view taken along line I-I' of FIG. 1]; 
a plurality of thin film transistors disposed on the substrate; 
a planarization layer [an organic film 160] disposed in at least a portion of the active area and the non- active area on the substrate; 
wherein at least one of the plurality of thin film transistors including: 
a first gate electrode 110 on the substrate; 
a semiconductor layer 130 on the first gate electrode 110 ; and 
a second gate electrode 170 on the semiconductor layer, 
wherein 
the planarization layer 160 is located in a layer between a layer where the second gate electrode 170 is disposed and a layer where the semiconductor layer 130 is disposed; and 
the planarization layer 160 is disposed on at least a portion of an area except for an area where the second gate electrode 110 and a channel region of the semiconductor layer 130 are overlapped with each other.  

Regard to claim 2, Oh et al. disclose the display device, wherein the second gate electrode 170 is electrically connected to the first gate electrode through a contact hole [a second hole H2 and a third hole H3] included in the planarization layer 160 in an area except for an area where the semiconductor layer is disposed.  

Regard to claim 3, Oh et al. disclose the display device, wherein the second gate electrode 170 is insulated from the first gate electrode 110, and the second gate electrode is supplied a same signal as a signal supplied to the first gate electrode [the second gate electrode 170 is interposed between the second insulating film 150 and the third insulating film 180].

Regard to claim 5, Oh et al. disclose the display device, wherein the second gate electrode 170 is located in a same layer as a layer where at least one of a pixel electrode and a common electrode 175 disposed in the subpixel is disposed.  

Regard to claim 6, Oh et al. disclose the display device, wherein the second gate electrode 170 is located in a same layer as an electrode located on an upper layer among the pixel electrode 195 and the common electrode. 

Regard to claim 8, Oh et al. disclose the display device further comprising: 
a first gate insulation layer 120 located between the first gate electrode 110 and the semiconductor layer 130; and 
a second gate insulation layer 150 located between the semiconductor layer 130 and the second gate electrode 170, and located under the planarization layer160.  

Regard to claim 9, Oh et al. disclose the display device, wherein the planarization layer 160 exposes a part of the second gate insulation layer 170.  

Regard to claim 10, Oh et al. disclose the display device, wherein the semiconductor layer includes an oxide semiconductor layer [The semiconductor layer 130 may be formed of hydrogenated amorphous silicon, polycrystalline silicon or oxide-based semiconductor oxide including zinc oxide (ZnO) or the like [0025]].

Regard to claim 13, Oh et al. disclose the display device, wherein the thin film transistor includes the second gate electrode 170 is disposed on the non-active area [FIG. 2 is a cross-sectional view taken along line I-I' of FIG. 1], and electrically connected to a gate line disposed on the active area [FIG. 2 is a cross-sectional view taken along the line II-II''].  

Regard to claim 14, Oh et al. disclose the display device, wherein the thin film transistor includes 
the second gate electrode 170 is disposed on the non-active area, and electrically connected between a link line disposed on the non-active area and 
a data line 147 disposed on the active area (see Fig. 1), and 
a first thin film transistor electrically connected to a first data line and a second thin film transistor electrically connected to a second data line are electrically connected to a same link line 145.  

Regard to claim 15, Oh et al. disclose the display device, wherein the thin film transistor includes the second gate electrode 170 is disposed on the active area, and electrically connected to a pixel electrode 195 disposed in the subpixel.  

a plurality of first gate lines 110; 
a plurality of semiconductor layers 130 located on the first gate line 110/113 (see Fig. 1) and overlapping with a part of the first gate line 110; 
a planarization layer 160 located on the semiconductor layer 130, and disposed on an area except for at least a portion of an area where the semiconductor layer is disposed (see Fig. 2 above); and 
a plurality of second gate lines 170 located on the semiconductor layer and the planarization layer 160, and overlapping with at least a part of an area where the first gate line 170 and the semiconductor layer 130 are overlapped with each other.  

Regard to claim 17, Oh et al. disclose the display device, wherein the planarization layer 160 is disposed on an area except for an area where the second gate line 170 and the semiconductor layer 130 are overlapped with each other.  

Regard to claim 18, Oh et al. disclose the display device, wherein the second gate line 170 is spaced apart from the first gate line 110/113 in an active area.  

Regard to claim 19, Oh et al. disclose the display device, wherein each of the plurality of second gate lines 170 is corresponding to each of the plurality of first gate lines 110/113, and electrically connected to the corresponding first gate line in a non-active area.  

Regard to claim 20, Oh et al. disclose a display device, comprising: 
a substrate 105; 
a plurality of thin film transistors disposed on the substrate; 
a planarization layer 160/180  disposed on the thin film transistor; 
at least one opening included in the planarization layer 160, wherein the at least one opening is located in an area overlapped with the thin film transistor; and 
a plurality of auxiliary electrode pattern [a connection electrode 190] disposed in the opening included in the planarization layer, and disposed on a portion of an area on the planarization layer.  

Regard to claim 21, Oh et al. disclose the display device, wherein the auxiliary electrode pattern 190 is electrically connected to a gate electrode 170 of the thin film transistor.  

Regard to claim 22, Oh et al. disclose the display device further comprising at least one insulation layer [a first insulating film 120] located between the thin film transistor and the planarization layer 160, and wherein a part of the at least one insulation layer 180 is exposed by the opening of the planarization layer.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (US 20160197196) as applied to claim 1 in view of Arao et al. (US 20070034874).

Oh et al. fail to disclose the display device, wherein a portion of the second gate electrode is located on the planarization layer.  

    PNG
    media_image2.png
    323
    508
    media_image2.png
    Greyscale

 the display device, wherein a portion of the second gate electrode 26b is located on the planarization layer 34.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a liquid crystal display device as Oh et al. disclosed with the display device, wherein a portion of the second gate electrode is located on the planarization layer for avoiding the another etching treatment (such as the second etching treatment) as Arao et al. taught.

2.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Oh et al.  (US20160197196) as applied to claims 1 and 5 in view of Choi (US 20110079783).

Oh et al. fail to disclose the display device, wherein the second gate electrode is located in a same layer as the pixel electrode, and the common electrode is located on the pixel electrode and is disposed on an entire area of the subpixel.  

    PNG
    media_image3.png
    212
    780
    media_image3.png
    Greyscale

Choi teaches the display device, wherein the second gate electrode [a gate auxiliary pattern 146 and a gate connection electrode 172] is located in a same layer as the pixel electrode 170, and the common electrode 179 is located on the pixel electrode and is disposed on an entire area of the subpixel.  

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a liquid crystal display device as Oh et al. disclosed with the display device, wherein the second gate electrode is located in a same layer as the pixel electrode, and the common electrode is located on the pixel electrode and is disposed on an entire area of the subpixel for optimized emitting efficiency [0061] as Choi taught.
s 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al.  (US20160197196) as applied to claims 1 and 10 in view of Yamazaki et al. (US20110024751) and Kuwabara (US 20120146035).

Oh et al. fail to disclose the features of claim 11.

    PNG
    media_image4.png
    224
    415
    media_image4.png
    Greyscale

Regard to claim 11, Yamazaki et al. teach the display device, wherein the semiconductor layer includes 
a first oxide semiconductor layer and 
a second oxide semiconductor layer disposed on the first oxide semiconductor layer, and 
wherein a composition ratio of materials included in the first oxide semiconductor layer is different from a composition ratio of materials included in the second oxide semiconductor layer [the first oxide semiconductor layer 442 and the second oxide semiconductor layer 443 are formed in the following conditions: an oxide semiconductor target including In, Ga, and Zn (In2O3:Ga2O3:ZnO=1:1:1 [mol %] and In:Ga:Zn=1:1:0.5 [at %]) [0105]].  
Regard to claim 12, Yamazaki et al. teach the display device, wherein one of the first oxide semiconductor layer and the second oxide semiconductor layer has indium, gallium and zinc as 1:1:1 of content ratio, and the other has content of gallium higher than content of indium and content of zinc [the first oxide semiconductor layer 442 and the second oxide semiconductor layer 443 are formed in the following conditions: an oxide semiconductor target including In, Ga, and Zn (In2O3:Ga2O3:ZnO=1:1:1 [mol %] and In:Ga:Zn=1:1:0.5 [at %]) [0105]].  
one of the first oxide semiconductor layer and the second oxide semiconductor layer having indium, gallium and zinc as 1:1:1 of content ratio, and the other has content of gallium higher than content of indium and content of zinc”, since applicant has not disclosed that “one of the first oxide semiconductor layer and the second oxide semiconductor layer having indium, gallium and zinc as 1:1:1 of content ratio, and the other has content of gallium higher than content of indium and content of zinc” solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with “one of the first oxide semiconductor layer and the second oxide semiconductor layer having indium, gallium and zinc as 1:1:1 of content ratio, and the other has content of gallium higher than content of indium and content of zinc”.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a liquid crystal display device as Oh et al. disclosed with the features of claims 11-12 for obtaining excellent electrical characteristics (for example, electrical field mobility) as Yamazaki et al. taught; and for providing dense the formed oxide semiconductor layer with the use of a metal oxide target with a high relative density [0116] as Kuwabara taught.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Li (US 20170110527) discloses a TFT substrate comprising the first gate electrode, the semiconductor layer, the first source electrode, and the first drain electrode collectively 

Ji et al. (US 20140291669) disclose Display Device comprising the first gate electrode 321 and the second gate electrode 322 electrically connected to each other.  Referring to FIGS. 3C and 3D, the first gate electrode 321 as a lower gate electrode is branched from the gate wiring 323, and the second gate electrode 322 as an upper gate electrode is electrically connected to the gate wiring 323.  Specifically, at a portion where the second gate electrode 322 and the gate wiring 323 are electrically connected (a portion of IIId''-IIId'''' in FIGS. 3C and 3D), the gate wiring 323 is formed on the substrate 310, the second gate electrode 322 is formed on the second gate insulating layer 361 and the first gate insulating layer 363 formed on the gate wiring 323, and the interlayer insulating film 362 is formed on the second gate electrode 322.

Jeong et al. (US 20140159008) disclose an organic light emitting diode display including a first electrode on a substrate; a gate insulating layer on the first gate electrode; a semiconductor layer on the gate insulating layer corresponding to the first gate electrode. In the OLED display, the double gate type TFT includes a connection electrode 119 connecting the first gate electrode 110 and the second gate electrode 150.  The connection electrode 119 connects the first gate electrode 110 and the second gate electrode 150 through a first contact hole CT1 formed in the gate insulating layer 112 and the etch stop layer 116, and a second contact hole CT2 formed in the passivation layer 122.  The connection electrode 119 may be made of a transparent conductive material.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAN C NGUYEN whose telephone number is (571)272-2296.  The examiner can normally be reached on 8:00AM - 7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HOAN C NGUYEN/Primary Examiner, Art Unit 2871